        Case 2:20-cv-00969-GEKP Document 10 Filed 04/23/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADELPHIA GATEWAY, LLC,
              Plaintiff                                       CIVIL ACTION

              v.

TEMPORARY EASEMENT FOR 0.065
ACRES IN CITY OF CHESTER,
DELAWARE COUNTY, PENNSYLVANIA,:
TAX PARCEL NUMBER 49-10-00968-00,
124 TOWNSEND STREET, CHESTER,
PA 19013 et al,                                               No. 20-969
                Defendants


                                            ORDER

       AND NOW, this        - 1 , ~ f April, 2020, upon consideration of Adelphia Gateway,

LLC' s Motion for Partial Summary Judgment (Doc. No. 5) and Motion for Preliminary Injunction

(Doc. No. 6), it is ORDERED, for the reasons set forth in the accompanying Memorandum, that:

       1. The Motion for Partial Summary Judgment (Doc. No. 5) is GRANTED. Adelphia has

          the substantive right to condemn:

              a. On Tax Parcel Number 49-10-00968-00, a temporary easement of 0.065 acres

                   for use during the course of construction and restoration of the pipeline and

                   facilities, as described in the drawing attached as Exhibit A-1 to the Verified

                   Complaint, for the purpose of construction and restoration, including but not

                   limited to the right to enter on, clear off (including the removal of all trees and

                   vegetation), grade, install temporary fencing, berms, and erosion and

                   sedimentation controls, and any other construction activity necessary to

                   construct the pipeline and facilities as required by the Order of the Federal




                                                  1
Case 2:20-cv-00969-GEKP Document 10 Filed 04/23/20 Page 2 of 6



        Energy Regulatory Commission dated December 20, 2019, Docket No. CPlS-

        46-000, 169 FERC ii 61,220 (2019);

     b. On Tax Parcel Number 49-10-00969-00, a temporary easement of 0. 041 acres

        for use during the course of construction and restoration of the pipeline and

        facilities, as described in the drawing attached as Exhibit A-2 to the Verified

        Complaint, for the purpose of construction and restoration, including but not

        limited to the right to enter on, clear off (including the removal of all trees and

        vegetation), grade, install temporary fencing, berms, and erosion and

        sedimentation controls, and any other construction activity necessary to

        construct the pipeline and facilities as required by the Order of the Federal

        Energy Regulatory Commission dated December 20, 2019, Docket No. CP18-

        46-000, 169 FERC ii 61,220 (2019);

     c. On Tax Parcel Number 49-11-00116-00, a temporary easement of 0.028 acres

        for use during the course of construction and restoration of the pipeline and

        facilities, as described in the drawing attached as Exhibit A-3 to the Verified

        Complaint, for the purpose of construction and restoration, including but not

        limited to the right to enter on, clear off (including the removal of all trees and

        vegetation), grade, install temporary fencing, berms, and erosion and

        sedimentation controls, and any other construction activity necessary to

        construct the pipeline and facilities as required by the Order of the Federal

        Energy Regulatory Commission dated December 20, 2019, Docket No. CPlS-

        46-000, 169 FERC ,i 61,220 (2019);




                                       2
Case 2:20-cv-00969-GEKP Document 10 Filed 04/23/20 Page 3 of 6



    d. On Tax Parcel Number 49-10-00967-00, a temporary easement of 0.069 acres

          for use during the course of construction and restoration of the pipeline and

          facilities, as described in the drawing attached as Exhibit A-4 to the Verified

          Complaint, for the purpose of construction and restoration, including but not

          limited to the right to enter on, clear off (including the removal of all trees and

          vegetation), grade, install temporary fencing, berms, and erosion and

          sedimentation controls, and any other construction activity necessary to

          construct the pipeline and facilities as required by the Order of the Federal

          Energy Regulatory Commission dated December 20, 2019, Docket No. CP18-

          46-000, 169 FERC ,r 61,220 (2019);

     e. On Tax Parcel Number 49-11-00147-00, a temporary easement of 0.119 acres

          for use during the course of construction and restoration of the pipeline and

          facilities, as described in the drawing attached as Exhibit A-5 to the Verified

          Complaint, for the purpose of construction and restoration, including but not

          limited to the right to enter on, clear off (including the removal of all trees and

          vegetation), grade, install temporary fencing, berms, and erosion and

          sedimentation controls, and any other construction activity necessary to

          construct the pipeline and facilities as required by the Order of the Federal

          Energy Regulatory Commission dated December 20, 2019, Docket No. CPlS-

          46-000, 169 FERC ,r 61,220 (2019);

     f.   On Tax Parcel Number 49-10-00966-00, a temporary easement of 0.047 acres

          for use during the course of construction and restoration of the pipeline and

          facilities, as described in the drawing attached as Exhibit A-6 to the Verified




                                         3
Case 2:20-cv-00969-GEKP Document 10 Filed 04/23/20 Page 4 of 6



       Complaint, for the purpose of construction and restoration, including but not

       limited to the right to enter on, clear off (including the removal of all trees and

       vegetation), grade, install temporary fencing, berms, and erosion and

       sedimentation controls, and any other construction activity necessary to

       construct the pipeline and facilities as required by the Order of the Federal

       Energy Regulatory Commission dated December 20, 2019, Docket No. CP18-

       46-000, 169 FERC ,i 61,220 (2019);

    g. On Tax Parcel Number 49-10-00951-00, a temporary easement of 0.096 acres

       for use during the course of construction and restoration of the pipeline and

       facilities, as described in the drawing attached as Exhibit A-7 to the Verified

       Complaint, for the purpose of construction and restoration, including but not

       limited to the right to enter on, clear off (including the removal of all trees and

       vegetation), grade, install temporary fencing, berms, and erosion and

       sedimentation controls, and any other construction activity necessary to

       construct the pipeline and facilities as required by the Order of the Federal

       Energy Regulatory Commission dated December 20, 2019, Docket No. CP18-

       46-000, 169 FERC if 61,220 (2019); and

    h. On Tax Parcel Number 49-10-01025-00, a temporary easement of 0.01 acres

       for use during the course of construction and restoration of the pipeline and

       facilities, as described in the drawing attached as Exhibit A-8 to the Verified

       Complaint, for the purpose of construction and restoration, including but not

       limited to the right to enter on, clear off (including the removal of all trees and

       vegetation), grade, install temporary fencing, berms, and erosion and




                                      4
 Case 2:20-cv-00969-GEKP Document 10 Filed 04/23/20 Page 5 of 6



          sedimentation controls, and any other construction activity necessary to

          construct the pipeline and facilities as required by the Order of the Federal

          Energy Regulatory Commission dated December 20, 2019, Docket No. CP18-

          46-000, 169 FERC, 61,220 (2019).

2. The Motion for Preliminary Injunction (Doc. No. 6) is GRANTED.

      a. Upon filing the bond required below, Adelphia is granted access to, possession

          of, and entry to the Rights-of-Way referenced in paragraphs l(a)-l(h) of this

          Order for all purposes allowed under the Order of the Federal Energy

          Regulatory Commission dated December 20, 2019, Docket No. CP18-46-000,

          169 FERC ,r 61,220 (2019), including construction and restoration purposes not

          limited to the right to enter on, clear off (including the removal of all trees and

          vegetation), grade, install temporary fencing, berms, and erosion and

          sedimentation controls, and any other construction activity necessary to

          construct the pipeline and facilities.

      b. In the event of a violation of this Order by Defendants, such as interference with

          Adelphia's possession of the Rights of Way by Defendants or by third parties

          who -are authorized by Defendants to be on the Property, the U.S. Marshal

          Service, or a law enforcement agency it designates, shall be authorized to

          investigate and to arrest, confine in prison and/or bring before the Court any

          persons found to be in violation of this Order and in contempt of this Order,

          pending their compliance with the Court's Order.




                                         5
         Case 2:20-cv-00969-GEKP Document 10 Filed 04/23/20 Page 6 of 6



                c. Adelphia shall post a bond in the amount of $7,800.00 as security for the

                     payment of just compensation to Defendants; 1 and

                d. Adelphia shall record this Order in the Office of the Recorder of Deeds for

                     Chester County, Pennsylvania.




                                                           GE
                                                           UNITED STATES DISTRICT JUDGE




         Federal Rule of Civil Procedure 65(e) instructs that "[t]he court may issue a preliminary injunction
... only if the movant gives security in an amount that the court considers proper to pay the costs and
damages sustained by any party found to have been wrongfully enjoined or restrained." "The amount of
the bond is left to the district court's discretion." Howmedica Osteonics v. Zimmer Inc., 461 F. App'x 192,
198 (3d Cir. 2012) (citing Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,426 (3d Cir. 2010)). When
setting the bond amount, "[d]istrict courts tend to err on the 'high side' considering that 'the only recourse
against wrongful enjoinment is against the bond."' UGI Sunbury UC v. A Permanent Easement for 2. 4645
Acres, No. 16-00784, 2016 WL 4089077, at *5 (M.D. Pa. Aug. 2, 2016) (quoting Arlington Indus., Inc. v.
Bridgeport Fittings, Inc., No. 06-1105, 2011 WL 4916397, at *4 (M.D. Pa. Oct. 17, 2011)).
         The total appraised value of the rights-of-way in this individual case is $2,600. Adelphia has
proposed setting the bond at $7,800. This amount being three times the appraised value, the Court
concludes that the "conservative solution" is to set the bond at Adelphia' s proposed $7,800. In re Algonquin
Nat. Gas Pipeline Eminentdomaincases, No. 15-5076, 2015 WL 10793423, at * 12 (S.D.N.Y. Sept. 18,
2015). This "will more than protect the non-settling owners against costs and damages they might incur as
a result of premature entry by [Adelphia] onto their justly-condemned property." Id.


                                                      6
